 In the Mattel'of STONERMFG. CORP.andINTERNATIONAL ASSOCIATIONOFMACHINISTS&INTERNATIONAL BROTHERHOOD OF ELECTRICALWoiu in s,LOCAL B-713 (A.F. OFL.)Case No. R-2407.Deeided April 30, 19/1Jurisdiction:vending machine and toy manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused request of joint petitioners that it recognize them jointly as theexclusive collective bargaining agency of its employees ; permission grantedlabor organization not participating in proceedings to have its name placedupon the ballot if it so desires ; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, excluding clerical and supervisory employees ; stipulation as to.Mr. Barnabas F. Sears,of Aurora, Ill., for the Company.Mr. J. W. Ramsay,of Rockford, Ill., for the I. A. M.Mr. Anthony Pusateri,of Chicago, Ill., for the I. B. E. W.Mr. Albert A. Krzywonos,of Joliet, Ill., for the S. W. O. C.Mrs. Mary M. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 13, 1941, International Association of Machinists andInternationalBrotherhood of ElectricalWorkers, Local B-713,affiliated with the American Federation of Labor, herein called theI.A. M. and the I. B. E. W., respectively, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois), a joint petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Stoner Manufacturing Corporation,'Aurora, Illinois, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On March 12, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.31 N. L.R. B, No. 75.480 STONER MANUFACTURING CORPORATION481On the sameday, theRegional Directorissued a notice of hear-ing, copies of which were duly served upon the Company,upon theI.A. M. and the I. B. E. W.,and upon Steel Workers OrganizingCommittee,Local Union No. 2260, affiliated with the Congress ofIndustrial Organizations,herein called the S. W. O. C., a labor or-ganization which claimed to represent employees directly affected bythe investigation.Pursuant to notice,a hearing was held on March19, 1941, at Aurora, Illinois,before Charles F. McErlean,the Trial`Examiner duly designated by the Chief Trial Examiner.The Com-pany, the I. A. M. and the I. B. E. W., and the S. W. O. C. appearedand were represented by counsel:The Company and the I. A. M. andthe I. B.E.W. participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing upon the issues was afforded all parties.Shortly afterthe opening of the hearing,the S. W. O. C. asked to be allowed towithdraw therefrom.This request was granted by the TrialExaminer.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYStoner Manufacturing Corporation is an Illinois corporation withits office and principal place of business at Aurora,Illinois,where itis engaged in the design,manufacture,and sale of coin-operatedmachines,vending machines,amusement games, and toys.During 1938 the Company purchased raw materials,valued at about$108,000, of which 27 per cent in value was obtained by it"outsidethe State of Illinois.During the same year the Company's sale offinished products amounted to $309,156.47, of which more than 86per cent in value was sold' to purchasers outside the State of Illinois.The relative amounts of purchases and sales made outside the Stateof Illinois were approximately the same in 1940.'11. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists and International Brother-hood of Electrical Workers, Local B-713, are,labor organizations,affiliated with the American Federation of Labor, admitting to mem-bership production and maintenance employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 12, 1941, the I. A. M. and the I. B. E. W. requested theCompany to recognize them jointly as the exclusive collective bargain-ing agency of the Company's employees.The Companyrefused so 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDto recognizethem until such time as they were certified by the Boardas such.'It appears from a report of the. Regional Director admitted intoevidence and from a statement made by the Trial Examiner at thehearing, that the I. A. M. and the I. B. E. W. jointly represent asubstantial number of the Company's employees in the unit herein-after found to be appropriate.-We find that a question has arisenconcerning the representation of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantial rela-tion to trade, traffic, and commerce among the severalStates, andtends to lead. to labor disputes burdening and obstructing commerceand thefreeflow of commerce.V. THE APPROPRIATE UNITAt the hearing, the I. A. M. and the I. B. E. W. and the Companystipulated, and we find, that all production and maintenance employees,of the Company, excluding clerical and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining.We further find that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shall direct that all employees in the appropriate unit whowere employed by the Company during the pay-roll period immedi-ately preceding the date of our Direction of Election, subject to suchlimitations and additionsas areset forth in said Direction, shall beeligible to vote.Since the S. W. 0. C. withdrew from the hearing we shall provideno place for designation of the S. W. 0. C. on the ballot.We shall,1 The Regional Director's report states that the I. A. M and the I. B. E. W. submitted156 joint authorization cards,149 of which were dated between January 1 and March 1,1941, and 7 of which were undated.Of the 156 signatures on the cards,134 are the namesof persons whose names appear on the Company's pay roll of 260. The petition allegesthat the appropriate unit contains approximately 240 employees.The Trial Examinerstated that of 17 additional cards submitted to him,8 were dated as of February and 9 asofMarch 1941.Signatures on 13 of these cards are names of persons who were on theCompany's pay roll as of March 19, 1941. STONER MANUFACTURING CORPORATION483however, grant permission to the S. W. O. C. to have its name placedupon the ballot if it so desires and if it so notifies in writing theRegional Director for the Thirteenth Region within five days fromthe date of our Direction of Election.2Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :ICONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentationof employees of Stoner Manufacturing Corporation,Aurora, Illinois, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.2.All production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that; as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Stoner Manufacturing 'Corporation, Aurora, Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and super-vision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said Rules andRegulations among all production and maintenance employees ofStoner Manufacturing Corporation who were employed by the Com-pany during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laid2 The Regional Director's report, referred to in footnote 1,supra,stated that theS.W 0 C. had 'submitted to him for examination 56 authorization cards dated as follows :18 between October 1 and December 31, 1940;35 between January 1 and March1, 1941 ;3 undatedHe found that 40 cards bore apparently genuine signatures of persons listed on the pay rollof the Company.441843-42-vol 31-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff, but excluding clerical and supervisory employees and those whohave since quit or been discharged for cause, to determinewhetheror not theydesire to be represented by International Associationof Machinists and International Brotherhood of ElectricalWorkers,Local B-713, affiliatedwith theAmerican Federation of Labor, forthe purposes of collective bargaining.-